187 F.2d 484
LOWDENv.UNITED STATES.
No. 12658.
United States Court of Appeals Ninth Circuit.
February 20, 1951.

Leroy L. Lomax, Portland, Or., for appellant.
Henry L. Hess, U. S. Atty., Floyd D. Hamilton and John R. Brooke, Asst. U. S. Attys., Portland, Or., for appellee.
Before DENMAN, Chief Judge, POPE, Circuit Judge, and GOODMAN, District Judge.
PER CURIAM.


1
The judgment on the first count of the indictment is affirmed, the instrument proved falsely to have been made by the appellant being an order for the purpose of enabling a person to obtain from an officer of the United States the sum of $592.00 in violation of 18 U.S.C.A. § 495.


2
It is unnecessary to consider the contention of error in the judgment on the second count of the indictment, since it is for the same term of imprisonment and to run concurrently with the first count. Danziger v. United States, 9 Cir., 161 F.2d 299, 301.


3
Judgment affirmed.